TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00196-CV


  In re John Bird, Individually, and as de facto trustee of the Carl C. Anderson, Sr. and
 Marie Jo Anderson Charitable remainder trust and as former de facto trustee of the Carl
      C. Anderson, Sr. and Marie Jo Anderson Family Trust F/B/O Jennifer Jo Bird


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                           __________________________________________
                                           Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: September 10, 2021